UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6572



FREDERICK HAMILTON BANKS,

                                           Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:07-hc-02023-D)


Submitted: July 19, 2007                      Decided:   July 25, 2007


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Frederick Hamilton Banks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Frederick Hamilton Banks, a federal prisoner,            appeals

the district court’s order denying relief on his 28 U.S.C. § 2241

(2000)   petition.    We   have    reviewed    the    record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court, but we modify the dismissal to reflect that it

is without prejudice.      Banks v. Stansberry, No. 5:07-hc-02023-D

(E.D.N.C. Apr. 2, 2007).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would    not   aid    the

decisional process.



                                                      AFFIRMED AS MODIFIED




                                   - 2 -